Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         The request filed on 8/9/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 13-15, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claims 1, 13 and 14, the limitation “the side rail” is indefinite as it is unclear which of the side rails is being referred to. In claims 13 and 14, the limitation “said side rail” is indefinite as it is unclear which of the side rails is being referred to. The phrase 
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       Claims 1, 2, 5, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (9,556,675) in view of Dickerson (5,476,153) and Krause (5,082,088). 
  Reyes shows;
1.    An apparatus for laterally leveling and stabilizing a ladder (200) having a top, bottom, front back, bottom section extending from the bottom to an intermediate point, first and second opposed, longitudinally-extending side rails with a front face, outer side face, inner side face, back face, and front-to-back effective clamping depth, a plurality of laterally-extending rungs supported by said rails, comprising:
    a bracket (104a; 104b) adapted for affixation to one side rail of the ladder, said bracket having front and back opposed longitudinally-extending runners joined by 
       a laterally-extending arm (106) affixed at a proximal end to the outer side plate: and
    a longitudinally-extending, ground-engaging leg (at 108; 112) with foot (110) at a distal end of said arm: 
    wherein said bracket can be positioned and locked on the bottom of said side rail so that said leg extends longitudinally farther than the bottom the ladder so that the leg supports the ladder above ground without the bottom contacting the ground, and said leg contacts the ground at a position wider than the ladder to deter lateral tipping.
     Reyes fails to show the first mechanical engagement feature on one of said faces, and a second longitudinally-extending mechanical engagement feature affixed to one of said runners and adapted for engagement with said first engagement feature; and
     a clamping screw threadably affixed to one of said runners and adapted for operation against the side rail whereby rotation of the screw forces said first and second mechanical engagement features to engage one another, and does not show his ground engaging leg having an adjustable foot to allow for lateral leveling. 

      a clamping screw (at 19) threadably affixed to the first runner and adapted for operation against the front (102) of the ladder side rail whereby rotation of the screw forces the first runner away from the front of the side rail thus forcing the second runner toward the rear of the rail to hold the first and second mechanical engagement features engaged, wherein the bracket can be variable positioned and locked along the first mechanical feature;
     and further shows the clamp bracket include captivation plates (17, 16) extending transversely from the longitudinal free end of said runners and generally parallel to said outer side plate so that said clamp bracket has a C-shaped cross section, said captivation plates defining an inner, longitudinal slot, as set forth in claim 13.
     Krause shows a laterally extending a leg (1) with an adjustable foot (2, 3) to enable lateral leveling. 

5.    The apparatus recited in claim 1 wherein the first and second mechanical engagement features are matching gear racks each having a plurality of teeth extending side-by-side along the length of each mechanical engagement feature.

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a spring between the front runner member and the front of the rail member of Dickerson, as is conventional to bias the second runner toward a backside of the rail.
2.   The apparatus recited in claim 1 further including a compression spring located between a runner and the side rail to bias the opposed runner toward the rail.
       With respect to the width of the slot, as set forth in claims 13 and 21, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected width to allow passage of the rail while which prevents the clamp bracket from being installed on or removed from the ladder in the adjustment region was one of a 
13.   The apparatus recited in claim 1 in combination with a ladder (200) to which it is affixed,
     wherein said clamp bracket has a C-shaped cross section, said captivation plates defining an inner, longitudinal slot through which the side rail can pass to install and remove the clamp bracket on the ladder: and.
     wherein the side rail has an enlarged, front-to-back effective width in an adjustment region adjacent the first engagement features which prevents the clamp bracket from being installed on or removed from the ladder in the adjustment region.
21.   The apparatus recited in claim 13, wherein width of said slot is smaller than the front-to-back effective clamping depth but larger than the width of the front and back faces of the side rail.
      Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (9,556,675) in view of  Dickerson (5,476,153) and Krause (5,082,088), as applied to claim 1 above, and further in view of Lunn (5,918,698). 
Lunn shows ground-engaging apparatus having two angled ground-engaging feet (22, 23) joined at the top at an apex (at 24) which is rotatably affixed to the arm assembly ((24).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arm assembly of Reyes, to comprise a ground-engaging apparatus, as taught by Lunn, to allow a two point ground engagement.
6.   The apparatus recited in claim l, wherein said leg has two angled ground engaging feet joined at the top at an apex which is rotatably affixed to said arm.
       Claims 7, 9, 14, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (9,556,675) in view of Dickerson (5,476,153) and Krause (5,082,088). 
  Reyes shows;

     right and left brackets (104a; 104b), each adapted for affixation to one side rail of the ladder, said bracket having front and back longitudinally-extending runners joined by a side plate, which are constructed and arranged to align with and overlap the front, back and outer side faces, respectively, of said side: and
       a crossbar (106) affixed to said left and right side brackets, said crossbar having opposite ends to which left side and right side ground-engaging legs (at 108, 110; 112, 110) are affixed;
      wherein said brackets can be positioned and locked on the bottom of the side rails so that the legs extend longitudinally farther than the bottom of the ladder so that the leg supports the ladder above ground without the bottom contacting the ground, and said leg contacts the ground at a position wider than the ladder to deter lateral tipping.

     a clamping screw threadably affixed to one of said runners and adapted for operation against the side rail whereby rotation of the screw forces said first and second mechanical engagement features to engage one another, and does not show his ground engaging leg having an adjustable foot to allow for lateral leveling. 
     Dickerson shows a clamp bracket having front and back opposed longitudinally-extending runners for fixation to a side rail of a ladder having a first mechanical engagement feature (27) on one of the faces of the side rail, and extending along a bottom section of the rail, a second longitudinally extending mechanical engagement feature (14) having a plurality of engagement elements affixed to a second runner and adapted for engagement with a first compatible engagement elements (27) on the rear (103) of the ladder side rail; and 
      a clamping screw (at 19) threadably affixed to the first runner and adapted for operation against the front (102) of the ladder side rail whereby rotation of the screw forces the first runner away from the front of the side rail thus forcing the second runner toward the rear of the rail to hold the first and second mechanical engagement features engaged, and further shows a clamp brackets include 
     Krause shows a laterally extending a leg (1) with an adjustable foot (2, 3) to enable lateral leveling. 
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brackets of Reyes with a second longitudinally extending mechanical engagement feature on the second runner and a first compatible engagement feature and the clamping screw, as taught by Dickerson, to clamp his ladder rails to his brackets, and to further modify the bracket of Reyes to comprise a slot, as taught by Dickerson, as set forth in 14, to prevent the bracket from being installed on or removed from the ladder in the 
7.  An apparatus for laterally leveling and stabilizing a ladder having a top, bottom, front back, first and second opposed, longitudinally-extending side rails with a front face, outer side face, inner side face, back face, a bottom section extending from the bottom to an intermediate point, and front-to-back effective clamping width, a plurality of laterally-extending rungs supported by said rails, and a first mechanical engagement feature on one face of said side rails and extending along said bottom section, comprising:
     right and left clamp brackets, each adapted for affixation to one side rail of the ladder, said bracket having front and back longitudinally-extending runners joined by a side plate, which are constructed and arranged to align with and overlap the front, back and outer side faces, respectively, of said side rail and a second longitudinally-extending mechanical engagement feature affixed to one of said runners and adapted for engagement with said first engagement feature: and
       a crossbar affixed to said left and right side brackets, said crossbar having opposite ends to which left side and right side ground-engaging legs are affixed;
      wherein said brackets can be variably positioned and locked along the first mechanical engagement feature so that the legs extend longitudinally variable distances farther than the bottom of the ladder so that the leg supports and levels 
9.    The apparatus recited in claim 7 wherein the first and second mechanical engagement features are matching gear racks each having a plurality of teeth extending side-by-side along the length of each mechanical engagement feature.
       With respect to the width of the slot, as set forth in claims 14 and 22, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected width to allow passage of the rail while which prevents the clamp bracket from being installed on or removed from the ladder in the adjustment region was one of a finite number of available width option.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
14.  The apparatus recited in claim 7 in combination with said ladder to which it is affixed,
     wherein said clamp brackets have a C-shaped cross section, said captivation plates defining an inner, longitudinal slot through which said side rail can pass to install and remove the clamp bracket on said ladder: and.
    wherein the side rail has an enlarged, front-to-back effective width in an adjustment region adjacent the first engagement features which prevents the clamp 
15.   The apparatus recited in claim 14 wherein each of the first mechanical engagement features has a gear rack adapted for engagement with a gear rack on one of the second mechanical engagement features.
22. The apparatus recited in claim 14, wherein width of said slot is smaller than the front-to-back effective clamping depth but larger than the width of the front and back faces of the side rail.
       Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (9,556,675) in view of  Dickerson (5,476,153) and Krause (5,082,088), as applied to claims 1 and  7 above, and further in view of Foutain (6,253,284). 
     Reyes fails to show the arm assembly comprising telescoping arms.
     Foutain shows an arm assembly (14e) comprising telescoping arms (16e, 18e).
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art 
4.  The apparatus recited in claim 1 wherein the arm comprises two telescoping arm members whereby said leg may be selectively positioned at different lateral distances from the ladder rail.
8.    The apparatus recited in claim 7 wherein said crossbar has a telescoping arm at each end and said legs are affixed to the telescoping arms so that said legs may be positioned at different lateral distances relative to the side rail.
       Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (9,556,675) in view of  Dickerson (5,476,153) and Krause (5,082,088), as applied to claim 7 above, and further in view of Blackstone (4,069,893). 
     Reyes fails to show his crossbar has lateral slots which receive bracket affixation screws.
     Blackstone shows a crossbar (14) having lateral slot (16) at a bracket which receive bracket affixation by a screw.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change 
10.   The apparatus recited in claim 7 wherein the crossbar has lateral slots which receive bracket affixation screws.
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 13-15, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634